DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1 and 3-10 is because the cited prior art does not teach a method of monitoring a mechanical seal system that includes establishing a baseline condition for the sensed acoustical emission data; determining if the sensed acoustical emission data exceeds the established baseline condition for the sensed acoustical emission data,; sensing a temperature of a lubrication fluid proximal to the sliding seal interface; establishing a baseline condition for the sensed temperature of the lubrication fluid proximal to the sliding seal interface; and determining if the sensed temperature of the lubrication fluid proximal to the sliding seal interface exceeds the established baseline condition for the sensed temperature of the lubrication fluid proximal to the sliding seal interface.  The primary reason for the allowance of claims 11-19 is because the cited prior art dos not teach a method of monitoring the health condition of one or more seals in a mechanical seal system that includes establishing baseline condition parameters based on the expected parameters from the integrated seal performance simulation algorithms when the sensed operational parameter data indicates that the mechanical seal system is not in a steady state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864